Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-30 are allowed.
The following is an examiner’s statement of reasons for allowance: Hecht (US 2017/0043410) was found to be the closest prior art.
Hecht discloses a replaceable cutting head (See Figure 2), having a head longitudinal axis extending in a forward to rearward direction, comprising a forward portion forming a cutting portion comprising at least one cutting edge (See Figure 4); and a rearward portion forming a mounting portion (See Figure 4), the mounting portion comprising a male coupling member having an external thread (See Figure 5) and protruding rearwardly from a head base surface, the head base surface extending transversely with respect to the head longitudinal axis, and defining a boundary between the cutting portion and the mounting portion, wherein: the external thread comprises an external thread ridge 44,46 extending helically about an external thread axis and comprising forward and rearward external flank surfaces and an external top surface extending therebetween (See Figure 5); the forward and rearward external flank surfaces generally face in opposite axial directions (See Figure 5) and delimit a helical external thread groove 48 that comprises an external bottom surface (See Figure 5); the external inner cylinder having a minor thread diameter and the external outer cylinder having a major thread diameter; and in a cross-sectional view taken in an axial plane containing the external thread axis: the forward and rearward external flank surfaces form a plurality of straight external loaded surfaces and a plurality of external non-loaded surfaces respectively.  Hecht does not disclose wherein- 17 -WBD (US) 50087858v2Atty Dkt 1084 11830US.1 the external thread has a constant external thread pitch PE; the external thread has a constant external thread height HE; the external thread of the male coupling member is a straight thread defined by external inner and outer cylinders, the external bottom surface forms a plurality of concavely curved external thread roots, each external thread root extending between first and second external root points and merging with a respective external loaded surface at the first external root point, the first external root point is spaced apart from the external inner cylinder by a first external radial distance; and the first external radial distance is greater than a third of the external thread height HE and less than two thirds of the external thread height HE.
Furthermore, there is no combinable teaching in the prior art of record that would reasonably motivate one having ordinary skill in the art to so modify the teachings of Hecht, and thus, for at least the foregoing reasoning, the prior art of record does not render obvious the present invention as set forth in independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL MARTENS JANESKI whose telephone number is (571)270-1681.  The examiner can normally be reached on Mon - Fri, 8am - 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL M JANESKI/
Examiner, Art Unit 3722

/ERIC A. GATES/Primary Examiner, Art Unit 3722